 



Exhibit 10.1
FOURTH AMENDMENT
TO THIRD AMENDED AND RESTATED
WAREHOUSING CREDIT AGREEMENT
     This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED WAREHOUSING CREDIT
AGREEMENT (this “Amendment”), made and entered into as of December 15, 2005 (the
“Effective Date”), by and among HOMEAMERICAN MORTGAGE CORPORATION, a Colorado
corporation (“Borrower”), the financial institutions which are signatories to
the Credit Agreement (as defined below) (each a “Bank” and collectively, the
“Banks”), and U.S. BANK NATIONAL ASSOCIATION, as agent for the Banks (in such
capacity, together with any successor agents appointed hereunder, the “Agent”).
RECITALS
     1. The Borrower, the Agent and the Banks entered into a Third Amended and
Restated Warehousing Credit Agreement dated as of October 23, 2003, as amended
by a First Amendment to Third Amended and Restated Warehousing Credit Agreement
dated as of February 27, 2004, a Second Amendment to Third Amended and Restated
Warehousing Credit Agreement dated as of September 28, 2004, an Agreement to
Increase Commitment Amount dated as of December 22, 2004, a Second Agreement to
Increase Commitment Amount dated as of September 23, 2005 and a Third Amendment
to Third Amended and Restated Warehousing Credit Agreement dated as of
September 28, 2005 (as amended, the “Credit Agreement”); and
     2. The Borrower desires to amend certain provisions of the Credit Agreement
and the Banks and the Agent are willing to do so upon the terms and subject to
the conditions of this Amendment.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
     Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
     Section 2. Amendments to Credit Agreement.
     2.1 Leverage Ratio. Section 4.13 of the Credit Agreement is deleted in its
entirety and the following is substituted in lieu thereof:
     4.13 Leverage Ratio. Not permit the Leverage Ratio to exceed (a) 15 to 1 at
any time during the period from the effectiveness of the Fourth Amendment

 



--------------------------------------------------------------------------------



 



to and including March 15, 2006 and (b) 12 to 1 at any time during the period on
and after March 16, 2006.
     2.2 Increase of Accordion Feature. Section 8.05(b) and (c) is amended by
deleting the clause “$225,000,000” as it appears therein and by substituting in
lieu thereof the clause “$400,000,000”.
     2.3 Schedule of Warehousing Commitment Amounts. Schedule 1.01(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as set
forth in Exhibit A hereto.
     2.4 Borrowing Base/Compliance Certificate. Schedule 4.01(e) to the Credit
Agreement is hereby amended to read as set forth on Exhibit B attached to this
Amendment which is made a part of the Credit Agreement as Schedule 4.01(e)
thereto.
     2.5 Exhibit A. Exhibit A to the Credit Agreement is hereby amended to read
as set forth on Exhibit C attached to this Amendment which is made a part of the
Credit Agreement as Exhibit A thereto.
     Section 3. Effectiveness of Amendments. The amendment contained in this
Amendment shall become effective upon delivery by the Borrower to the Agent of,
and compliance by the Borrower with, the following:
     3.1 This Amendment duly executed by the Borrower and the Required Banks.
     3.2 An amended and restated Note in the form prescribed by the Agent and in
favor of each Bank in the amount of its Commitment Amount as increased by this
Agreement (collectively, the “New Notes”).
     3.3 A certificate of the Secretary or Assistant Secretary of the Borrower
(i) certifying that there has been no amendment to the Articles of Incorporation
or Bylaws of the Borrower since true and accurate copies of the same were last
delivered to the Agent with certificates of the Secretary of the Borrower, and
(ii) confirming that a resolution of the Board of Directors of the Borrower
authorizes the execution, delivery and performance of this Amendment, the New
Notes and any other documents executed in connection herewith (the “Amendment
Documents”), and identifying the officers of the Borrower authorized to sign the
Amendment Documents.
     3.4 The Borrower shall have satisfied such other conditions as specified by
the Agent, including payment of all unpaid legal fees and expenses incurred by
the Agent through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.
Section 4. Representations, Warranties, Authority, No Adverse Claim.
     4.1 Reassertion of Representations and Warranties, No Default. The Borrower
represents that on and as of the date hereof and after giving effect to this
-2-

 



--------------------------------------------------------------------------------



 



Amendment (a) all of the representations and warranties contained in the Credit
Agreement are true, correct and complete in all respects as of the date hereof
as though made on and as of such date, except for changes permitted by the terms
of the Credit Agreement, and (b) there will exist no Unmatured Event of Default
or Event of Default under the Credit Agreement as amended by this Amendment on
such date.
     4.2 Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that it has the power and legal right and authority to enter into
the Amendment Documents and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by it in connection herewith or therewith by proper corporate
action, and none of the Amendment Documents nor the agreements contained herein
or therein contravenes or constitutes a default under any agreement, instrument
or indenture to which the Borrower is a party or a signatory or a provision of
the Borrower’s Articles of Incorporation, Bylaws or any other agreement or
requirement of law, or result in the imposition of any Lien on any property of
the Borrower under any agreement binding on or applicable to the Borrower or any
of its property except, if any, in favor of the Banks. The Borrower represents
and warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of the Amendment Documents or other agreements and documents executed
and delivered by the Borrower in connection therewith or the performance of
obligations of the Borrower therein described, except for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Agent.
     4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Secured Obligations.
     Section 5. Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Agent, the Banks and the Borrower each acknowledge and
affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. The Borrower confirms to the Agent and the Banks that
the Secured Obligations are and continue to be secured by the security interest
granted by the Borrower in favor of the Agent for the benefit of the Banks under
the Pledge and Security Agreement, and all of the terms, conditions, provisions,
agreements, requirements, promises, obligations, duties, covenants and
representations of the Borrower under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrower.
     Section 6. Successors. The Amendment Documents shall be binding upon
-3-

 



--------------------------------------------------------------------------------



 



the Borrower, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Banks and the Agent
and the successors and assigns of the Banks and the Agent.
     Section 7. Legal Expenses. As provided in Section 8.03 of the Credit
Agreement, the Borrower agrees to reimburse the Agent, upon execution of this
Amendment, for all reasonable out-of-pocket expenses, including filing and
recording costs and fees, charges and disbursements of outside counsel to the
Agent (determined on the basis of such counsel’s generally applicable rates,
which may be higher than the rates such counsel charges the Agent in certain
matters) and/or the allocated costs of in-house counsel incurred from time to
time, incurred in connection with the Credit Agreement, including in connection
with the negotiation, preparation and execution of the Amendment Documents and
all other documents negotiated, prepared and executed in connection with the
Amendment Documents, and in enforcing the obligations of the Borrower under the
Amendment Documents, and to pay and save the Banks harmless from all liability
for, any stamp or other taxes which may be payable with respect to the execution
or delivery of the Amendment Documents, which obligations of the Borrower shall
survive any termination of the Credit Agreement.
     Section 8. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
     Section 9. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of this page left blank intentionally]
-4-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

                  HOMEAMERICAN MORTGAGE CORPORATION
 
           
 
  By:   /s/ John J. Heaney    
 
           
 
  Name:   John J. Heaney    
 
           
 
  Title:   Senior Vice President & Treasurer    
 
           

(Signature Page — Borrower)

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Bank
 
           
 
  By:   /s/ Edwin D. Jenkins    
 
           
 
  Name:   Edwin D. Jenkins    
 
           
 
  Title:   Senior Vice President    
 
           

(Signature Page — U.S. Bank)

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, successor
by merger to BANK ONE, N.A., as a Bank
 
           
 
  By:   /s/ Thanh Roettele    
 
           
 
  Name:   Thanh Roettele    
 
           
 
  Title:   Vice President    
 
           

(Signature Page — JPMorgan Chase Bank)

 



--------------------------------------------------------------------------------



 



                  GUARANTY BANK, F.S.B. as a Bank
 
           
 
  By:   /s/ Doug Dixon    
 
           
 
  Name:   Doug Dixon    
 
           
 
  Title:   Senior Vice President    
 
           

(Signature Page — Guaranty Bank)

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Bank
 
           
 
  By:   /s/ Heather Slapak    
 
           
 
  Name:   Heather Slapak    
 
           
 
  Title:   Vice President    
 
           

(Signature Page — Comerica Bank)

 



--------------------------------------------------------------------------------



 



                  WASHINGTON MUTUAL BANK, FA, as a Bank
 
           
 
  By:   /s/ Paul S. Ulrich    
 
           
 
  Name:   Paul S. Ulrich    
 
           
 
  Its:   Senior Vice President    
 
           

                                   

(Signature Page — Washington Mutual Bank)

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
EXHIBIT A
To Third Amended And
Restated Credit Agreement and
Fourth Amendment Thereto
FORMULA
FOR
DETERMINING COLLATERAL VALUE
FOR BORROWING BASE
     The Collateral Value of the Eligible Pledged Mortgage Loans and other
assets constituting Collateral shall be determined as follows:
     1. Eligible Pledged Mortgage Loans. The Collateral Value of an Eligible
Pledged Mortgage Loan, at the time of any determination thereof, shall be an
amount equal to the least of
     (a) the unpaid principal balance of such Eligible Pledged Mortgage Loan,
     (b) the Origination Price or the Acquisition Price, as the case may be, of
such Eligible Pledged Mortgage Loan,
     (c) the purchase price under the Firm Take-Out Commitment or Standby
Take-Out Commitment to which such Eligible Pledged Mortgage Loan has been
assigned, or, if such Eligible Pledged Mortgage Loan has not been assigned to a
specific Firm Take-Out Commitment or Standby Take-Out Commitment, the weighted
average purchase price under the applicable Firm Take-Out Commitments and
Standby Take-Out Commitments described in the most recent summary furnished to
the Agent by the Company pursuant to Section 4.01 of the Credit Agreement, and
     (d) at the election of the Agent, the Fair Market Value of such Eligible
Pledged Mortgage Loan,
     less an amount equal to (i) 5% of the least of (a), (b), (c) or (d) above
for Forty Year Amortizing Mortgage Loans and Eligible Non-Conforming Mortgage
Loans; and (ii) 2% of the least of (a), (b), (c) or (d) above for all other
Eligible Pledged Mortgage Loans; provided, however, that:
     (A) the maximum aggregate Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans which are Wet Funded Loans shall be (1) 60% of the
Aggregate Commitment Amount during the period from and including December 20,
2005 to and including January 10, 2006, (2) 50% of the Aggregate Commitment
Amount during the

C-1



--------------------------------------------------------------------------------



 



last four Business Days of January 2006 and the first four and last four
Business Days of each month thereafter and (3) 30% of the Aggregate Commitment
Amount at all other times;
     (B) the maximum aggregate Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans which are Jumbo Mortgage Loans and Super Jumbo Mortgage
Loans shall be 35% of the Aggregate Commitment Amount, and the maximum
collateral value of all Super Jumbo Mortgage Loans shall not exceed 6.67% of the
Aggregate Commitment Amount;
     (C) the maximum aggregate Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans with respect to which an instrument or document
constituting or relating thereto has been redelivered to the Company for
correction pursuant to Section 10.01 of the Pledge and Security Agreement, and
has not been returned to the Collateral Agent, shall be $1,000,000;
     (D) the maximum aggregate Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans which are Forty Year Amortizing Mortgage Loans shall be
2.5% of the Aggregate Commitment Amount;
     (E) the maximum Collateral Value that may be assigned to Eligible Pledged
Mortgage Loans that are Second Mortgage Loans shall be 10% of the Aggregate
Commitment Amount;
     (F) the maximum Collateral Value that may be assigned to Eligible Pledged
Mortgage Loans that are Alt-A Mortgage Loans shall be 10% of the Aggregate
Commitment Amount;
     (G) the maximum Collateral Value that may be assigned to Eligible Pledged
Mortgage Loans that are Non-Conforming Mortgage Loans shall be 5% of the
Aggregate Commitment Amount; and
     (H) an Eligible Pledged Mortgage Loan will be considered as having no
Collateral Value if any of the following events occur with respect thereto:
     (1) either (a) in the case of an Eligible Pledged Mortgage Loan which is
other than a Jumbo Mortgage Loan or a Super Jumbo Mortgage Loan, 120 days (or,
with the approval of the Agent, 150 days) elapse from the date on which such
Eligible Pledged Mortgage Loan was pledged under the Pledge and Security
Agreement, or (b) in the case of an Eligible Pledged Mortgage Loan which is a
Jumbo Mortgage Loan or a Super Jumbo Mortgage Loan, 120 days elapse from the
date on which such Eligible Pledged Mortgage Loan was pledged under the Pledge
and Security Agreement, or (c) in the case of an Eligible Pledged Mortgage Loan
which is a Second Mortgage Loan Mortgage or a Forty Year Amortizing Mortgage
Loan, 60 days elapse from the date on which such Eligible Pledged Mortgage Loan
was pledged under the Pledge and Security Agreement;
     (2) 45 days elapse from the date such Eligible Pledged Mortgage Loan
C-2

 



--------------------------------------------------------------------------------



 



was delivered to an investor for examination and purchase and such Eligible
Pledged Mortgage Loan has not been returned to the Collateral Agent;
     (3) 21 days elapse from the date a Collateral document relating to such
Eligible Pledged Mortgage Loan was delivered to the Company for correction or
completion and such corrected or completed Collateral document has not been
returned to the Collateral Agent;
     (4) in the case of an Eligible Pledged Mortgage Loan which is a Wet Funded
Loan, seven (7) calendar days elapse from the date an Agreement to Pledge and a
Collateral Identification Letter with respect to such Wet Funded Loan were
executed by the Company and the Mortgage Note and other instruments and
documents required by paragraph 2 of said Collateral Identification Letter have
not been received by the Collateral Agent;
     (5) any payment required to be made under such Eligible Pledged Mortgage
Loan is not paid when due and remains unpaid for a period of 60 days;
     (6) such Eligible Pledged Mortgage Loan ceases to be an Eligible Pledged
Mortgage Loan; or
     (7) the Agent, at the direction of the Required Banks, notifies the Company
that in the reasonable opinion of the Required Banks such Eligible Pledged
Mortgage Loan is not marketable and should not be given Collateral Value
hereunder.
     The Company shall provide the Agent with a certified schedule by the
twentieth (20th) day of each calendar month, prepared as of the last day of the
preceding calendar month, of all the Eligible Pledged Mortgage Loans in respect
of which either of the events described in clauses (5) and (6) of clause
(F) above have occurred.
     2. Other Assets. The Collateral Value of any other asset (“Other Asset”)
offered by the Company and accepted as Collateral by the Required Banks in their
sole and absolute discretion shall be such amount of Collateral Value (if any)
as the Required Banks may assign thereto in their sole and absolute discretion.
     3. Definitions. As used in this Exhibit, the following terms shall have the
following respective meanings:
     “Acquisition Date”: with respect to a Mortgage Loan purchased by the
Company, the date of such purchase.
     “Acquisition Price”: with respect to a Mortgage Loan which is purchased by
the Company, the actual out-of-pocket cost to the Company incurred in connection
with the purchase of such Mortgage Loan by the Company.
     “Agreement to Pledge”: as defined in the Pledge and Security Agreement.
C-3

 



--------------------------------------------------------------------------------



 



     “Alt-A Mortgage Loan” a Mortgage Loan which (i) is a Mortgage Loan in which
the mortgagor has a FICO score in excess of 620, (ii) is a Mortgage Loan not
documented on loan documents prescribed by FNMA or FHLMC for Conforming
Conventional Mortgage Loans, (iii) has an original principal balance of less
than or equal to $650,000, and (iv) has been underwritten in accordance with the
guidelines of an Approved Investor.
     “Appraised Value”: with respect to an interest in real estate, the then
current fair market value thereof as of a recent date satisfactory to the Agent,
as determined by the FHA or the VA, if applicable, or, if there is no such
determination, then as determined in accordance with accepted methods of
appraising by a qualified appraiser who is a member of the American Institute of
Real Estate Appraisers or other group of professional appraisers.
     “Collateral Identification Letter”: as defined in the Pledge and Security
Agreement.
     “Conforming Conventional Mortgage Loan”: a Conventional Mortgage Loan which
is eligible for purchase by FNMA or FHLMC.
     “Conventional Mortgage Loan”: a Mortgage Loan secured by a First Mortgage
on improved real estate which (a) is in an amount not in excess of eighty
percent (80%) of the Appraised Value of such real estate unless the amount of
the Mortgage Loan in excess of eighty percent (80%) of such Appraised Value is
insured against credit losses by an insurer approved by FHLMC or FNMA and
(b) satisfies FHLMC’s or FNMA’s underwriting standards.
     “Eligible Pledged Mortgage Loan”: a Pledged Mortgage Loan: (a) the entire
interest in which is owned by the Company, (b) which is an FHA Mortgage Loan, a
VA Mortgage Loan, a Conforming Conventional Mortgage Loan, a Jumbo Mortgage
Loan, a Super Jumbo Mortgage Loan, a Forty Year Amortizing Mortgage Loan, an
Alt-A Mortgage Loan, a Non-Conforming Mortgage Loan or a Second Mortgage Loan
covering a completed residential property, (c) which is subject to a Firm
Take-Out Commitment or a Standby Take-Out Commitment, (d) the Origination Date
of which (in the case of a Pledged Mortgage Loan originated by the Company) is
not more than 90 days prior to the date on which such Pledged Mortgage Loan
becomes part of the Collateral, and (e) the Mortgage Note for which (in the case
of a Pledged Mortgage Loan purchased by the Company) is dated not more than six
months prior to the date on which such Pledged Mortgage Loan becomes part of the
Collateral.
     “Fair Market Value”: at any date with respect to any Eligible Pledged
Mortgage Loan, the FNMA market price for thirty (30) day mandatory future
delivery of such Eligible Pledged Mortgage Loan quoted by Telerate or, if not so
quoted, the bid price quoted in writing to the Agent as of the computation date
by two nationally recognized dealers selected by the Agent who at the time are
making a market in similar Mortgage Loans multiplied, in any case, by the
outstanding principal balance thereof.
C-4

 



--------------------------------------------------------------------------------



 



     “FHA Mortgage Loan”: a Mortgage Loan secured by a First Mortgage which is
insured, or is eligible to be insured by, and is covered by a binding commitment
of, the FHA pursuant to the provisions of the National Housing Act, as amended.
     “Firm Take-Out Commitment”: a commitment from an Approved Investor to
purchase from the Company within a specified time period one or more Mortgage
Loans or Mortgage-backed Securities issued with respect to such Mortgage Loans,
under which commitment the Company is obligated to sell said Mortgage Loans or
Mortgage-backed Securities.
     “First Mortgage”: a Mortgage which is subject to no prior or superior
mortgage, deed of trust or other security deed in the land and interests in real
property covered by such Mortgage.
     “Forty Year Amortizing Mortgage Loan”: a Mortgage Loan secured by a First
Mortgage on improved real estate which (a) has an assumed forty year
amortization period; (b) would be a Conventional Mortgage Loan but for the
assumed forty year amortization period of such loan; and (c) has been
underwritten in accordance with the guidelines of an Approved Investor.
     “Good Funds Agreement”: as defined in the Pledge and Security Agreement.
     “Jumbo Mortgage Loan”: a Mortgage Loan secured by a First Mortgage on
improved real estate which (a) is in an amount in excess of the amount eligible
for purchase by FHLMC and FNMA but does not exceed $1,000,000 and (b) has been
underwritten in accordance with the guidelines of an Approved Investor.
     “Loan-to-Value Ratio”: with respect to a Mortgage Loan secured by a
Mortgage on improved real estate, the ratio (expressed as a percentage) which
(a) the sum of the original principal amount of such Mortgage Loan plus the
original principal amount of the Mortgage Loan secured by any prior Mortgage on
such real estate, if any, bears to (b) the Appraised Value of such real estate.
     “Non-Conforming Mortgage Loan” means a Mortgage Loan that (i) is a First
Mortgage, (ii) does not fully conform to the underwriting criteria for sale to
FNMA or FHLMC with respect to credit quality, (iii) does not have a
loan-to-value ratio which is greater than one hundred percent (100%), and
(iv) has been underwritten in accordance with the guidelines of an Approved
Investor.
     “Origination Date”: with respect to a Mortgage Loan, the earlier of the
date of the Mortgage securing such Mortgage Loan or the date of the Mortgage
Note evidencing such Mortgage Loan.
     “Origination Price”: with respect to a Mortgage Loan originated by the
Company, the unpaid principal amount of such Mortgage Loan less all discounts
collected by the Company in connection with said Mortgage Loan.
     “Pledged Mortgage Loan”: as defined in the Pledge and Security Agreement.
C-5

 



--------------------------------------------------------------------------------



 



     “Second Mortgage”: a Mortgage which is subject to one prior or superior
Mortgage.
     “Second Mortgage Loan”: a Mortgage Loan secured by a Second Mortgage on
improved real estate which is in an amount not in excess of one hundred-percent
(100%) of the Appraised Value of such real estate minus the amount secured by
the prior or superior Mortgage thereon.
     “Standby Take-Out Commitment”: a commitment from an Approved Investor to
purchase from the Company within a specified time period one or more Mortgage
Loans or Mortgage-backed Securities issued with respect to such Mortgage Loans,
under which commitment the Company has the right, but is not obligated, to sell
said Mortgage Loans or Mortgage-backed Securities.
     “Super Jumbo Mortgage Loan”: a Mortgage Loan secured by a First Mortgage on
improved real estate which (a) is in an amount in excess of the amount eligible
for purchase by FHLMC and FNMA, (b) which is in an amount exceeding $1,000,000
but not exceeding $1,500,000, (c) has been underwritten in accordance with the
guidelines of an Approved Investor and (d) has been approved in advance by the
Agent for collateral purposes in its sole discretion.
     “VA Mortgage Loan”: a Mortgage Loan secured by a First Mortgage which is
guaranteed, or is eligible to be guaranteed by, and is covered by a binding
commitment to guarantee of, the VA pursuant to the provisions of the
Servicemen’s Readjustment Act of 1944, as amended.
     “Wet Funded Loan”: a Pledged Mortgage Loan which has been closed and funded
under either (a) Good Funds Agreement and an Agreement to Pledge pursuant to
Section 4.01 of the Pledge and Security Agreement or (b) an Agreement to Pledge
pursuant to Section 4.02 of the Pledge and Security Agreement, and, in either
case, for which the applicable Mortgage Note and other instruments and documents
required to be delivered to the Collateral Agent under paragraph 2 of the
applicable Collateral Identification Letter have not been received by the
Collateral Agent.

  C-6

 



--------------------------------------------------------------------------------



 



FORM OF
AMENDED AND RESTATED PROMISSORY NOTE

$   December 15, 2005
Minneapolis, Minnesota

     FOR VALUE RECEIVED, HOMEAMERICAN MORTGAGE CORPORATION, a Colorado
corporation (the “Company”), hereby promises to pay to the order of _____(the
“Bank”), at the main office of the Agent (as such term and each other
capitalized term used herein are defined in the Credit Agreement hereinafter
referred to) at U.S. Bancorp Center, 800 Nicollet Mall, Minneapolis, Minnesota
55402-7020, the principal sum of _______DOLLARS ($_____) or the aggregate unpaid
principal amount of all Loans made by the Bank hereunder pursuant to a Third
Amended and Restated Warehousing Credit Agreement dated as of October 23, 2003
among the Company, certain Banks (including the Bank) and U.S. Bank National
Association as Agent (as amended by a First Amendment to Third Amended and
Restated Warehousing Credit Agreement dated as of February 27, 2004, a Second
Amendment to Third Amended and Restated Warehousing Credit Agreement dated as of
September 28, 2004, an Agreement to Increase Commitment Amount dated as of
December 22, 2004, a Second Agreement to Increase Commitment Amount dated as of
September 23, 2005 (the “Second Increase Agreement”), a Third Amendment to Third
Amended and Restated Warehousing Credit Agreement dated as of September 28, 2005
and a Fourth Amendment to Third Amended and Restated Credit Agreement dated
concurrently herewith (as the same may be further amended, modified or restated
from time to time, the “Credit Agreement”), whichever is less, and to pay
interest from the date hereof on the unpaid principal balance thereof at the
times and at the rate or rates per annum provided for in the Credit Agreement.
Principal of this note is payable at the times and in the amounts provided for
in the Credit Agreement.
     This note is one of the Notes referred to in the Credit Agreement. This
note amends and restates, but does not constitute prepayment upon or a novation
of, the _____________________ Promissory Note dated as of ___________________
made in favor of the Bank by the Company in the principal amount of _____. This
note is subject to prepayment and its maturity is subject to acceleration in
each case upon the terms provided in the Credit Agreement. This note is secured
by certain collateral referred to in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF MINNESOTA, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. In the event of
default hereunder, the Company agrees to pay all costs and expenses of
collection, including reasonable attorneys’ fees.

            HOMEAMERICAN MORTGAGE
CORPORATION
      By:                 Its:      

 